Order entered April 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01740-CR

                          LAYNE CAMERON GREEN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-181638-10

                                           ORDER
       The Court DENIES as moot appellant’s April 17, 2013 motion to dismiss his appeal.

The Court dismissed the appeal for want of jurisdiction on April 2, 2013.




                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE